EXHIBIT 10.1

AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the "Agreement"), between The
Bank of the Pacific, a Washington business corporation ("The Bank"), and
Dennis A. Long ("Executive"), initially entered into effective July 1, 2005, is
being amended and restated as set forth herein effective December 29, 2008.
 
RECITALS
 
A. The Bank of the Pacific is a Washington banking corporation.  The Bank is
engaged in the business of commercial banking in Grays Harbor County, Pacific
County, Skagit County, Whatcom County, and Wahkiakum County, Washington.  The
Bank also engages in business in Oregon counties.
 
B. The Executive represents that he has considerable experience, expertise and
training in management related to banking and services offered by The Bank.  The
Bank desires and intends to employ the Executive pursuant to the terms and
conditions set forth in this Agreement.
 
C. Both The Bank and the Executive have read and understand the terms and
provisions set forth in this Agreement, and have been afforded a reasonable
opportunity to review this Agreement and to consult with an attorney.
 
AGREEMENT
 
The parties agree as follows:
 
1. Employment.  The Bank will employ the Executive for the Term, except as
specifically stated herein, and the Executive accepts employment with The Bank
on the terms and conditions set forth in this Agreement.  The Executive's title
will be "Chief Executive Officer" for The Bank.
 
2. Effective Date and Term.
 
(a) Effective Date.  This Agreement is effective as of the 1st day of July,
2005.
 
(b) Term.  The initial term of this Agreement is three years (36 months),
beginning on the Effective Date stated in paragraph 2(a), and shall
automatically renew for an additional term of one year on each anniversary date
of the Agreement, so as to create a three-year term on each anniversary date,
unless notice of termination is provided by either party pursuant to
paragraph 5(a).
 
3. Duties.  The Executive will serve as the Chief Executive Officer for The Bank
and faithfully and diligently perform the duties assigned to the Executive by
The Bank's Board of Directors.  The Executive will use his best efforts to
perform his duties and will devote all his working time and attention to these
duties.  These duties will include, without limitation, the following:
 
-1-

--------------------------------------------------------------------------------


 
(a) Company Performance.  The Executive will be responsible for all aspects of
The Bank's performance, including, without limitation, directing so that daily
operational and managerial matters are performed in a manner consistent with The
Bank's policies.  These duties will also include formulating and implementing
The Bank's expansion strategies, performing all tasks in connection with The
Bank's management and affairs that are normal and customary to the Chief
Executive Officer's position.
 
(b) Modification of Duties.  The Executive will perform such other duties as may
be appropriate to his office and as may be prescribed from time to time by The
Bank's Board of Directors.  New duties and responsibilities prescribed to the
Executive will be consistent with the Executive's position as The Bank's Chief
Executive Officer and shall not include immoral or unlawful acts.
 
4. Compensation.
 
(a) Salary.  Initially, the Executive will receive an annualized salary of
$181,900 per year, to be paid at regular intervals by The Bank in accordance
with its regular payroll schedules.  The Executive's salary will be subject to
annual review and adjustment as set forth in paragraph 4(g).
 
(b) Director Fees.  As a Director of The Bank or its affiliates, Executive will
receive director fees, including an annual retainer and for regular meeting
attendance.
 
(c) Incentive Compensation.  Executive will be eligible to participate in The
Bank's approved incentive plan.  A disinterested majority of The Bank's Board of
Directors will determine the amount of the bonus pool, if any, based on the
profitability, safety, and soundness of The Bank.  The Executive's bonus, if
any, will reflect the Executive's performance in his area of responsibility and
his contribution to the overall performance of The Bank during the year, as
determined in the sole discretion of The Bank's Board of Directors.  No
incentive compensation bonus shall be paid for any calendar year or portion
thereof, in which this Agreement is terminated, or in which notice of
termination is given, regardless of reasons for termination, and regardless of
which party terminates this Agreement.  The Executive will also be entitled to
participate in stock bonus or option plans generally available to senior
executives of The Bank.
 
(d) Standard Benefits.  The Bank will provide to the Executive the standard
Executive benefits provided in accordance with The Bank's benefit plans and
policies, including but not limited to health insurance, disability insurance,
life insurance and five weeks of paid vacation per year accrued in accordance
with The Bank's benefit plans and policies.  The Executive also will be entitled
to participate in retirement plans, including 401(k) plans.
 
(e) Automobile.  The Bank will provide the Executive with the use of an
automobile, of a model typically appropriate for the performance of the services
by a similarly-situated executive.
 
(f) Expenses.  The Bank will reimburse the Executive for all reasonable expenses
that the Executive may incur in the performance of his duties including monthly
country club dues.  The Executive will request reimbursement and provide
documentation of such expenses within a reasonable time, but no later than
90 days after the expense has been incurred.
 
-2-

--------------------------------------------------------------------------------


 
(g) Annual Review and Adjustment.  The Executive's compensation as set forth in
this paragraph 4(a), will be subject to annual review and adjustment by a
disinterested majority of The Bank's Board of Directors or Compensation
Committee.  In no case, however, will the Executive's salary, vacation and
expense reimbursement be less than the amounts set forth in paragraphs 4(a)-(f).
 
5. Termination.
 
(a) Notice of Termination.  Either party may unilaterally terminate this
Agreement for any reason by providing the other party with written notice of the
termination no less than 90 days prior to the termination date.
 
(b) Termination by The Bank.  In the event that The Bank provides the Executive
with a notice of termination without cause under  paragraph 5(a), The Bank will
pay to the Executive an amount equal to the salary he would have received from
the date of termination through the end of the then-current Term.  Such payment
will be made in equal monthly payments beginning on the 15th day of the calendar
month immediately following the termination date and ending on the date which is
the 15th day of the third calendar month of the calendar year immediately
following the termination date.  All forfeiture provisions affecting restricted
stock awards and all vesting requirements affecting stock options shall lapse or
be deemed fully completed.
 
(c) Termination by the Executive.  If the Executive voluntarily terminates
employment with The Bank, other than for "good reason" as provided in
paragraph 5(f), the Executive will be entitled to salary through the date of
termination and to such other benefits as may be provided under the terms of The
Bank benefit plans.  In the event the Executive seeks to terminate this
Agreement without providing at least 90 days' written notice prior to the
termination date, the Executive will pay to The Bank liquidated damages as
follows:  (i) in the event the Executive provides notice of termination 29 days
or less prior to the termination date, the Executive shall pay The Bank $25,000
in liquidated damages; (ii) in the event the Executive provides notice of
termination at least 30 days but not more than 59 days prior to the termination
date, the Executive shall pay The Bank $20,000 in liquidated damages; (iii) in
the event the Executive provides notice of termination at least 60 days but not
more than 89 days prior to termination date, the Executive shall pay to The Bank
$15,000 in liquidated damages.
 
(d) Termination by The Bank for Cause.  Notwithstanding paragraph 4(a), The Bank
may immediately terminate this Agreement without advance notice if the
termination is for cause.  For purposes of this Agreement, "cause" means
dishonesty; fraud; commission of a felony or of a crime involving moral
turpitude; deliberate violation of statutes, regulations, or orders pertaining
to financial institutions or reckless disregard of such statutes, regulations,
or orders; destruction or theft of property or assets of The Bank or its
customers; physical attack of a fellow employee or a customer; intoxication at
work; use of narcotics or alcohol to an extent that materially impairs
Executive's performance of his duties; willful malfeasance or gross negligence
in the performance of Executive's duties; violation of law in the course of
employment that has a material adverse impact on The Bank, its employees, or its
customers; Executive's refusal to perform Executive's duties; Executive's
refusal to follow reasonable instructions or directions; misconduct materially
injurious to The Bank; significant neglect of duty; or any material breach of
Executive's duties or obligations to The Bank that results in material harm to
The Bank.  If termination occurs under this paragraph, the Executive will be
entitled to receive only the salary earned through the date this Agreement is
terminated, and except as otherwise provided by law, participation in benefit
plans ceases upon termination of this Agreement.
 
-3-

--------------------------------------------------------------------------------


 
(e) Death or Disability.  Notwithstanding paragraph 5(a), this Agreement will
terminate immediately upon:
 
(i) The Executive's death; or
 
(ii) If the Executive is unable to perform his duties and obligations under this
Agreement for a period of 90 days as a result of a disability that substantially
limits one or more of his major life activities.
 
If termination occurs under this paragraph 5(e):  (A) the Executive or his
estate will be entitled to receive only the salary earned through the date this
Agreement is terminated; (B) except as otherwise provided by law, participation
in benefit plans ceases upon termination of this Agreement; and (C) as of such
termination date, all vesting requirements affecting outstanding stock options
shall lapse or be deemed fully completed.
 
(f) Termination Related to a Change in Control.  This paragraph will apply to
any termination related to a Change in Control, as set forth herein.
 
(i) "Change in Control" means a change "in the ownership or effective control"
or "in the ownership of a substantial portion of the assets" of The Bank, within
the meaning of Section 280G of the Internal Revenue Code.  An initial public
offering by The Bank will not, however, be deemed to be a Change in Control
under this Agreement.
 
(ii) Termination by The Bank.  In the event The Bank or its successors in
interest terminates this Agreement within 24 months following a Change in
Control for reasons other than for cause pursuant to paragraph 5(d), or as the
result of the Executive's death or disability pursuant to paragraph 5(e), The
Bank will pay the Executive 36 times the base compensation received by the
Executive during the most recent calendar month ending on or prior to the
effective date of termination, less statutory payroll deductions.  Payment under
this paragraph shall be made in accordance with The Bank's ordinary payroll
policies and procedures in equal monthly payments beginning on the 15th day of
the calendar month immediately following the termination date and ending on the
date which is the 15th day of the third calendar month of the calendar year
immediately following the termination date.
 
(iii) Change in Assignment Related to Change in Control.  If, within 24 months
following a Change in Control, the Executive's assignment with The Bank is
changed in a way that results in a material diminution of Executive's authority,
duties, or responsibilities, without the Executive's express written consent,
then any termination by Executive within 90 days of such reassignment will be
deemed to have been for "good reason" and the provisions of paragraph 5(f)(ii)
shall apply.
 
-4-

--------------------------------------------------------------------------------


 
(iv) Limitations on Payments Related to Change in Control.  Notwithstanding the
foregoing, the payment described in paragraph 5(f)(ii) shall be automatically
reduced to an amount that is less than the amount that would cause it to be a
"parachute payment" within the meaning of Section 280G(b)(2)(A) of the Internal
Revenue Code.
 
6. Compliance with IRC Section 409A.  To the extent required by IRC
Section 409A, and regulations thereunder, payment of severance benefits to
Executive under any provision of paragraph 5 of this Agreement will not be paid,
or commenced, until the expiration of six months following the date of
termination of Executive's employment with Corporation.  If monthly payments are
deferred pursuant to this paragraph, all such deferred amounts will be paid in a
lump sum on the first business day following the expiration of the six-month
period.
 
7. Confidentiality.  The Executive will not, after signing this Agreement,
including during and after its Term, disclose to any other person or entity any
confidential information concerning The Bank or its business operations or
customers, or use for his own purposes or permit or assist in the use of such
confidential information by third parties unless The Bank consents to the use or
disclosures of their respective information, or disclosure is required by law or
court order.  The provisions of this paragraph survive the termination of the
Executive's employment by The Bank.
 
8. Noncompetition.  During the Term and for 24 months after the Executive's
employment with The Bank ends, the Executive will not become involved with a
Competing Business or serve, directly or indirectly, a Competing Business in any
matter.  "Competing Business" means any company that competes with or will
compete with The Bank in Grays Harbor, Pacific, Wahkiakum, Whatcom, and Skagit
Counties, or any other Washington or Oregon county in which The Bank maintains a
banking office(s) at the time of the termination of this Agreement.  "Competing
Business" includes, without limitation, any existing or newly formed financial
institution or trust company.
 
9. Enforcement.  The Bank and the Executive agree that, in light of all of the
facts and circumstances of the relationship between The Bank and the Executive,
the agreements referred to in paragraphs 5(a), 7, and 8 are fair and reasonably
necessary for the protection of The Bank's confidential information, goodwill
and other protectible interests.  The parties acknowledge and agree that the
time and expense involved in proving in any forum the actual damage or loss
suffered by The Bank if there is a breach of paragraphs 5(a), 7, or 8 make this
case appropriate for liquidated damages.  Accordingly, The Bank and the
Executive agree that the following schedule of liquidated damages is reasonable
and fair, and shall be the amount of damages which the Executive shall pay to
The Bank for each separate breach of paragraphs 5(a), 7, or 8 by the Executive:
 
(a) for a breach of paragraph 5(a), up to the sum of $25,000 as described in
paragraph 5(c);
 
-5-

--------------------------------------------------------------------------------


 
(b) for a breach of paragraph 7, the sum of $100,000;
 
(c) for a breach of paragraph 8, the sum of $250,000.
 
For purposes of paragraph 8, a "separate breach" shall be deemed to have
occurred with each Competing Business with which the Executive becomes involved
or serves in violation of paragraph 8.
 
Neither the breach of paragraphs 5(a), 7, or 8, nor the payment of liquidated
damages by the Executive, shall affect the continuing validity or enforceability
of this Agreement, or The Bank's right to seek and obtain injunctive relief.  If
a court of competent jurisdiction should decline to enforce any of these
covenants and agreements, the Executive and The Bank hereby stipulate that the
Court shall reform these provisions to restrict the Executive's use of
confidential information and the Executive's ability to compete with The Bank to
the maximum extent, in time, scope of activities, and geography, as the court
finds enforceable.
 
10. Adequate Consideration.  The Executive specifically acknowledges the receipt
of adequate consideration for the covenants contained in paragraphs 5(a), 7,
and 8, and that The Bank is entitled to require him to comply with these
paragraphs.  These paragraphs will survive termination of this agreement.  The
Executive represents that if his employment is terminated, whether voluntarily
or involuntarily, the Executive has experience and capabilities sufficient to
enable the Executive to obtain employment in areas which do not violate this
Agreement and that The Bank's enforcement of a remedy by way of injunction will
not prevent the Executive from earning a livelihood.
 
11. Miscellaneous Provisions.  This Agreement constitutes the entire
understanding between the parties concerning its subject matter.  This Agreement
will bind and inure to the benefit of The Bank's and the Executive's heirs,
legal representatives, successors and assigns.  This Agreement may be modified
only through a written instrument signed by both parties.  This Agreement will
be governed and construed in accordance with Washington law, except that certain
matters may be governed by federal law.  Venue for enforcement of any terms of
this Agreement shall be in Grays Harbor County, Washington Superior Court.
 
Signed as of December 29, 2008:
 

THE BANK OF THE PACIFIC               EXECUTIVE    
/s/ Gary C. Forcum                           
/s/ Dennis A. Long                   
Gary C. Forcum, Chairman
Dennis A. Long

 
-6-

--------------------------------------------------------------------------------

